Citation Nr: 0218634	
Decision Date: 12/23/02    Archive Date: 12/28/02

DOCKET NO.  02-15 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUE

Basic eligibility for improved disability pension 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from October 30, 1943 to 
December 10, 1943.  

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 determination by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee. 

 
FINDINGS OF FACT

1.  The veteran had less than 90 days of active service.

2.  The veteran was discharged from service due to a pre-
existing disability that was not aggravated by service. 

3.  The veteran does not have any service-connected 
disability.


CONCLUSION OF LAW

The veteran does not meet the basic eligibility 
requirements for improved disability pension benefits.  38 
U.S.C.A. § 1521 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.2, 3.3(a)(3) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002)).  The law provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his/her claim for a 
benefit under a law administered by VA.  See 38 U.S.C.A. § 
5103A (West Supp. 2002).  The Act is applicable to all 
claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  38 U.S.C. 5107.  See also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

The new law eliminates the concept of a well-grounded 
claim, and redefines the obligations of VA with respect to 
the duty to assist claimants in the development of their 
claims.  First, the VA has a duty to notify the appellant 
and his representative, if represented, of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.

VA issued regulations to implement the VCAA in August 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002)).  The amendments were effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(a) 
which was effective August 29, 2001.  The amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), apply to any 
claim to reopen a finally decided claim received on or 
after August 29, 2001.  VA has stated that "the provisions 
of this rule merely implement the VCAA and do not provide 
any rights other than those provided by the VCAA."  66 
Fed. Reg. 45,629.  Accordingly, in general where the 
record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are 
satisfied.  

The Board finds that in compliance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), an August 2002 
statement of the case apprised the veteran of the 
information and the evidence he needed to submit, and the 
VA's development activity.  As such, the VA's duty to 
inform has been met.  

The veteran has not identified any obtainable outstanding 
available evidence necessary to substantiate his claim.  
Therefore, no further assistance to the veteran with the 
development of evidence is required as to the issue 
adjudicated in this decision.  In the circumstances of 
this case, a remand to have the RO apply the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with 
no benefit flowing to the veteran are to be avoided).  The 
VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of VA resources is not warranted.  Taking these 
factors into consideration, as well as the Board 
determination contained herein, there is no prejudice to 
the veteran in proceeding to consider the matter before 
the Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

VA pension benefits shall be paid to wartime veterans who 
are permanently and totally disabled from nonservice-
connected disabilities which are not the result of willful 
misconduct.  38 U.S.C.A. § 1521(a).  The provisions of 38 
C.F.R. § 3.3, in pertinent part, clarify that pension for 
veterans is a benefit payable by the Department of 
Veterans Affairs to veterans of a period of war because of 
nonservice-connected disability or age.  The qualifying 
periods of war for this benefit are the Mexican Border 
period, World War I, World War II, the Korean conflict, 
the Vietnam era, and the Persian Gulf War.  Basic 
entitlement exists if a veteran: (i) Served in the active 
military, naval, or air service for 90 days or more during 
a period of war (38 U.S.C.A. § 1521(j)); or (ii) Served in 
the active military, naval, or air service during a period 
of war and was discharged or released from such service 
for a disability adjudged service-connected without 
presumptive provisions of law, or at time of discharge had 
such a service-connected disability, shown by official 
service records, which in medical judgment would have 
justified a discharge for disability (38 U.S.C.A. § 1521 
(j)); or (iii) Served in the active military, naval or air 
service for a period of 90 consecutive days or more and 
such period began or ended during a period of war (38 
U.S.C.A. § 1521(j)); or (iv) Served in the active 
military, naval, or air service of an aggregate of 90 days 
or more in two or more separate periods of service during 
more than one period of war (38 U.S.C.A. § 1521(j)); and 
(v) Is permanently and totally disabled from nonservice-
connected disability not due to the veteran's own willful 
misconduct; and (vi) Meets the net worth requirements 
under § 3.274 and does not have an annual income in excess 
of the applicable maximum annual pension rate specified in 
§ 3.23.  38 C.F.R. § 3.3(a)(3).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of 
duty, and any period of inactive duty training during 
which the individual concerned was disabled from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24) (West 1991 & Supp. 2002); 38 C.F.R. § 3.6(a) 
(2002).

The record reveals that the veteran was inducted into 
service on October 8, 1943 and that he commenced active 
duty on October 30, 1943.  The record further reveals that 
the veteran was discharged from active duty on December 
10, 1943, after receiving a Certificate of Disability for 
Discharge (CDD).  The December 1943 CDD indicates that the 
veteran had a disqualifying disability that was not 
incurred in active service.  The CDD further indicated 
that the veteran's injury existed prior to induction, and 
that the injury was not aggravated by active service.

In August 1990, the veteran submitted a claim for service 
connection for a right hip disability.  In an October 1990 
rating decision, the RO denied the veteran's claim for 
service connection for right hip disability.  The RO noted 
that the veteran entered a military hospital less than 30 
days after induction due to a pre-existing hip disability, 
that was not caused or aggravated by service, and denied 
the veteran's claim.  The veteran did not appeal that 
decision and it is now final.  38 C.F.R. §  38 C.F.R. § 
20.1103 (2002).

The Board finds that the veteran does not meet the 
requirements for eligibility for improved disability 
pension benefits.  While the veteran did serve in a period 
of war, he did not serve at least 90 days of active 
military service.  The record reveals that the veteran 
only served for 42 days of active duty.  

Furthermore, the record does not reveal that the veteran 
was discharged from service for a disability adjudged 
service-connected, or that at time of discharge that he 
had such a service-connected disability, shown by official 
service records, which in medical judgment would have 
justified a discharge for disability.  The record clearly 
shows that the veteran does not have any service-connected 
disability.  The record also clearly shows that the 
veteran was discharged from service for a pre-existing 
disability which was not aggravated by service.  

Accordingly, the Board finds that the veteran does not 
meet any of the requirements for basic eligibility for 
improved disability pension benefits and that his appeal 
must be denied.


ORDER

Entitlement to basic eligibility for improved disability 
pension benefits is denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

